Case 1:20-cv-02032-RBJ Document 49-2 Filed 07/09/21 USDC Colorado Page 1 of 29




                                                             EXHIBIT B




                                                             EXHIBIT B
Case 1:20-cv-02032-RBJ Document 49-2 Filed 07/09/21 USDC Colorado Page 2 of 29
Case 1:20-cv-02032-RBJ Document 49-2 Filed 07/09/21 USDC Colorado Page 3 of 29
Case 1:20-cv-02032-RBJ Document 49-2 Filed 07/09/21 USDC Colorado Page 4 of 29
Case 1:20-cv-02032-RBJ Document 49-2 Filed 07/09/21 USDC Colorado Page 5 of 29
Case 1:20-cv-02032-RBJ Document 49-2 Filed 07/09/21 USDC Colorado Page 6 of 29
Case 1:20-cv-02032-RBJ Document 49-2 Filed 07/09/21 USDC Colorado Page 7 of 29
Case 1:20-cv-02032-RBJ Document 49-2 Filed 07/09/21 USDC Colorado Page 8 of 29
Case 1:20-cv-02032-RBJ Document 49-2 Filed 07/09/21 USDC Colorado Page 9 of 29
Case 1:20-cv-02032-RBJ Document 49-2 Filed 07/09/21 USDC Colorado Page 10 of 29
Case 1:20-cv-02032-RBJ Document 49-2 Filed 07/09/21 USDC Colorado Page 11 of 29
Case 1:20-cv-02032-RBJ Document 49-2 Filed 07/09/21 USDC Colorado Page 12 of 29
Case 1:20-cv-02032-RBJ Document 49-2 Filed 07/09/21 USDC Colorado Page 13 of 29
Case 1:20-cv-02032-RBJ Document 49-2 Filed 07/09/21 USDC Colorado Page 14 of 29
Case 1:20-cv-02032-RBJ Document 49-2 Filed 07/09/21 USDC Colorado Page 15 of 29
Case 1:20-cv-02032-RBJ Document 49-2 Filed 07/09/21 USDC Colorado Page 16 of 29
Case 1:20-cv-02032-RBJ Document 49-2 Filed 07/09/21 USDC Colorado Page 17 of 29
Case 1:20-cv-02032-RBJ Document 49-2 Filed 07/09/21 USDC Colorado Page 18 of 29
Case 1:20-cv-02032-RBJ Document 49-2 Filed 07/09/21 USDC Colorado Page 19 of 29
Case 1:20-cv-02032-RBJ Document 49-2 Filed 07/09/21 USDC Colorado Page 20 of 29
Case 1:20-cv-02032-RBJ Document 49-2 Filed 07/09/21 USDC Colorado Page 21 of 29
Case 1:20-cv-02032-RBJ Document 49-2 Filed 07/09/21 USDC Colorado Page 22 of 29
Case 1:20-cv-02032-RBJ Document 49-2 Filed 07/09/21 USDC Colorado Page 23 of 29
Case 1:20-cv-02032-RBJ Document 49-2 Filed 07/09/21 USDC Colorado Page 24 of 29
Case 1:20-cv-02032-RBJ Document 49-2 Filed 07/09/21 USDC Colorado Page 25 of 29
Case 1:20-cv-02032-RBJ Document 49-2 Filed 07/09/21 USDC Colorado Page 26 of 29
Case 1:20-cv-02032-RBJ Document 49-2 Filed 07/09/21 USDC Colorado Page 27 of 29
Case 1:20-cv-02032-RBJ Document 49-2 Filed 07/09/21 USDC Colorado Page 28 of 29
Case 1:20-cv-02032-RBJ Document 49-2 Filed 07/09/21 USDC Colorado Page 29 of 29
